Citation Nr: 1427644	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-20 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York


THE ISSUE

Entitlement to eligibility for educational assistance benefits under the Post 9/11 GI Bill (Chapter 33).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The appellant had service in the United States Air Force from May 2007 to January 2009 after graduating from the Air Force Academy in May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  

In connection with this appeal, the appellant and his father testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, DC in January 2014.  A transcript of that hearing has been associated with the appellant's virtual file.


FINDINGS OF FACT

1.  The appellant attended the United States Air Force Academy and graduated in May 2007.  

2.  In accordance with the provisions of his active duty service commitment pursuant to his attendance at the United States Air Force Academy, the appellant began his service in the United States Air Force in May 2007 and was medically retired in January 2009.  

3.  As the appellant was medically retired prior to the completion of his five year active duty service commitment pursuant to his attendance at the United States Air Force Academy, he does not have creditable active duty service for purposes of receiving Chapter 33 educational assistance benefits.  




CONCLUSION OF LAW

The criteria for basic eligibility to receive Chapter 33 educational assistance benefits are not met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. §§ 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and:

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for (i) A medical condition that preexisted such service and is not determined to be service connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;  

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.  (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following- (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (chapter 30) program."); (iii) The date the individual wants the election to be effective (e.g. "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g. "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520.

The term "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include:

(1) Full-time National Guard Duty performed under 32 U.S.C. orders;

(2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;

(3) A period of service (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.  38 C.F.R. § 21.9505.

As noted above, the appellant attended the United States Air Force Academy, from which he graduated in May 2007.  He then entered into an active duty obligation of five years (May 2007 to May 2012) as required by an officer pursuant to an agreement under 10 U.S.C. 9348.  He was medically retired in January 2009, prior to the completion of his five year active duty service obligation.  

As the appellant's only active duty service consisted of service pursuant to an agreement under 10 U.S.C. 9348, it does not count as active duty service for purposes of eligibility to Chapter 33 educational assistance benefits.  

The Board acknowledges the appellant's argument that as he had more than 30 days of continuous service and was medically retired and later granted entitlement to service connection for the disability for which he was medically retired (anxiety and depression with obsessive compulsive disorder), he met the criteria for eligibility for Chapter 33 educational assistance benefits under 38 C.F.R. § 21.9520(b).  However, the Board notes that in order to meet the eligibility criteria under 38 C.F.R. § 21.9520(b), the appellant must first establish that he had active duty service and as noted above, as the appellant's service was pursuant to an agreement under 10 U.S.C. 9348, it does not count as active duty service.  Therefore, the provisions of 38 C.F.R. § 21.9520(b) are not applicable in this case.  Moreover, although benefits were initially awarded in error, there is no basis in the law to continue the award based solely on the appellant's reliance on that erroneous determination.  

In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the appellant's claim, that claim must be denied.


ORDER

Entitlement to eligibility for Chapter 33 educational assistance benefits is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


